Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Responsive to claim set of 8/4/2021

Claims cancelled	1-10,22
 
Claims pending	11-21 
Claims currently under consideration	11-21


Priority
This application has a filing date of 11/06/2018 and has PRO 62/739,321 filed 09/30/2018

Withdrawn Objection(s) and/or Rejection(s)
Any rejection or objection not reiterated from the previous office action is hereby withdrawn.

Maintained & Updated Claim Rejection - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 13 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation “the PCR amplification unit" in line 1. There is insufficient antecedent basis for such limitation in the claim, rendering the metes and bounds uncertain.
Concerning claim 13 as currently amended, in accordance with MPEP 2173.05(u):  If a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35  U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or tradename.
Preferably, applicant should use generic terminology or else language such as "the fluorescent molecule carboxy-2,4,7,7-tetrachlorofluorescein sold under the trademark TET™”
Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 

Response to Arguments
Regarding claim 21, the remarks accompanying the present response argue the 8/4/20021 claim amendments render all the indefiniteness concerns raised in the previous office action moot.
Applicant’s arguments have been fully considered but they are not deemed persuasive because there remains no PCR amplification unit recited before that set forth in claim 21 line 1. Accordingly the antecedent basis therefor remains an issue.


New Claim Rejection(s)  – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection concerns new matter.
Claim 11 has been amended to add elements of: a unit comprisng a molecule which binds a marker; a polymerase chain reaction unit in communication with one or more units comprising a first probe, second probe and third probe; and a chip or chips fixed with oligonucleotide fragments, yet the disclosure as originally filed provided no implicit or explicit support therefor, nor do the remarks accompanying the current amendment point to where any of such elements may be found in the priority document(s) or the application as filed.
Applicants are reminded that it is their burden to show where the specification supports any amendments to the disclosure.  See  MPEP 714.02,  paragraph 5, last sentence and also MPEP 2163.06 I.
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition Applicant should therefore specifically point out the support for any amendments made to the disclosure.

Maintained Claim Objection
Claim 13 is objected to because of the following informalities:  Applicant should spell out the first instance of any acronym in the claim set.  Appropriate correction is required.
Response to Arguments
Regarding claim 13, the remarks accompanying the present response argue the 8/4/20021 claim amendments render all the formality concerns raised in the previous office action moot.
Applicant’s arguments have been fully considered but they are not deemed persuasive because acronyms are not spelled out claim 13. In fact the present amendment has exacerbated the situation by introduction of trademarks which are not suited toward a patent claim for the reasons detailed in the indefiniteness rejection supra. Accordingly formalities remain.


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639